   Case 2:21-cv-06749-PA-RAO Document 19 Filed 08/23/21 Page 1 of 2 Page ID #:64

                                                                                                            JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 21-6749 PA (RAOx)                                         Date    August 23, 2021
 Title             James Rutherford v. Green Golf, Inc.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali-Suleyman                             Not Reported                         N/A
                 Deputy Clerk                             Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                 IN CHAMBERS - COURT ORDER

       Before the Court is a Notice of Removal filed by defendant Green Golf, Inc.
(“Defendant”). Defendant asserts that federal jurisdiction exists based on the existence of a
federal question. See 28 U.S.C. § 1331.

        Federal courts are of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life Ins.
Co., 511 U.S. 375, 377, 114 S. Ct. 1673, 1675, 128 L. Ed. 2d 391 (1994). Suits filed in state
court may be removed to federal court if the federal court would have had original jurisdiction
over the suit. 28 U.S.C. § 1441(a). A removed action must be remanded to state court if the
federal court lacks subject matter jurisdiction. 28 U.S.C. § 1447(c). The “burden of establishing
federal subject matter jurisdiction is on the party seeking removal . . . .” Prize Frize, Inc. v.
Matrix (U.S.) Inc., 167 F.3d 1261, 1265 (9th Cir. 1999). An action may be remanded to state
court if the federal court lacks subject matter jurisdiction. 28 U.S.C. § 1447(c). A “strong
presumption” against removal jurisdiction exists. Gaus v. Miles, Inc., 980 F.2d 564, 567 (9th
Cir. 1992); Hofler v. Aetna US Healthcare of Cal., Inc., 296 F.3d 764, 767 (9th Cir. 2002) (“The
removal statute is ‘strictly construed against removal jurisdiction and any doubt must be resolved
in favor of remand.’” (quoting Ethridge v. Harbor House Rest., 861 F.2d 1389, 1393 (9th Cir.
1988))).

       Under 28 U.S.C. § 1331, this Court has original jurisdiction over civil actions “arising
under” federal law. Removal based on § 1331 is governed by the “well-pleaded complaint” rule.
Caterpillar, Inc. v. Williams, 482 U.S. 386, 392, 107 S. Ct. 2425, 2429, 96 L. Ed. 2d 318 (1987).
Under the rule, “federal jurisdiction exists only when a federal question is presented on the face
of plaintiff’s properly pleaded complaint.” Id. at 392, 107 S. Ct. at 2429, 96 L. Ed. 2d 318. If
the complaint does not specify whether a claim is based on federal or state law, it is a claim
“arising under” federal law only if it is “clear” that it raises a federal question. Duncan v.
Stuetzle, 76 F.3d 1480, 1485 (9th Cir. 1996). Thus, plaintiff is generally the “master of the
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
   Case 2:21-cv-06749-PA-RAO Document 19 Filed 08/23/21 Page 2 of 2 Page ID #:65

                                                                                                  JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 21-6749 PA (RAOx)                                     Date   August 23, 2021
 Title          James Rutherford v. Green Golf, Inc.

claim.” Caterpillar, 482 U.S. at 392, 107 S. Ct. at 2429, 96 L. Ed. 2d 318.

       Defendant’s Notice of Removal’s allegation in support of the Court’s federal question
jurisdiction states that Plaintiff, “by alleging in his Complaint [that] Defendant violated [the]
Americans with [D]isabilties Act, 42 U.S.C. Section 12182 et seq., based his claims or rights
arising under the laws of the United States.” (Notice of Removal ¶ 3.) A review of Plaintiff’s
Complaint, however, reveals that it asserts a single claim for relief brought pursuant to
California’s Unruh Civil Rights Act. Rather than alleging a claim under the American’s with
Disabilities Act (“ADA”), the Complaint instead uses the alleged violations of the ADA as an
element of Plainitff’s Unruh Act claim. Plaintiff has made no claim under the ADA. Plaintiff’s
sole claim arises exclusively under California law, not federal law.

        The Ninth Circuit has repeatedly rejected similar efforts to create federal question
jurisdiction over Unruh Act claims brought under California law because those claims refer to
and rely on alleged ADA violations as an element of the claims under California law.
Specifically, the Ninth Circuit has concluded that “there is no federal-question jurisdiction over a
lawsuit for damages brought under California’s Disabled Person’s Act, even though the
California statute makes a violation of the federal Americans with Disabilities Act a violation of
state law. Congress intended that there be no federal cause of action for damages for a violation
of Title III of the ADA. To exercise federal-question jurisdiction in these circumstances would
circumvent the intent of Congress. Federal-question jurisdiction is not created merely because a
violation of federal law is an element of a state law claim.” Wander v. Kaus, 304 F.3d 856, 857
(9th Cir. 2002); see also Kohler v. Southland Foods, Inc., 459 F. App’x 617, 618-19 (9th Cir.
2011); Martinez v. Del Taco, Inc., 252 F. App’x 148, 149 (9th Cir. 2007).

       For these reasons, the Court finds that it lacks subject matter jurisdiction over Plaintiff’s
claim. This action is hereby remanded to Los Angeles County Superior Court, Case No.
21PSCV00550, for lack of subject matter jurisdiction. See 28 U.S.C. § 1447(c).

         IT IS SO ORDERED.




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                             Page 2 of 2
